Citation Nr: 1433196	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  03-35 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for an undiagnosed illness, manifested by symptoms including fatigue, muscle pain, joint pain, neurological symptoms, and fibromyalgia.  

3.  Entitlement to a nonservice-connected disability pension.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother and stepfather

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1994, and served in the Southwest Asia theater of operations from August 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003, April 2004, and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, and Nashville, Tennessee, that denied service connection for left shoulder and left hip disorders, denied entitlement to nonservice-connected disability pension, and denied service connection for an undiagnosed illness.  

In December 2007, the Veteran and his stepfather provided testimony regarding the issues of entitlement to service connection for a left hip disorder and to nonservice-connected disability pension at a Travel Board hearing before a Veterans Law Judge at the Nashville RO, and, in September 2009, the Veteran and his mother provided testimony regarding those same issues before a different Veterans Law Judge in Washington, D.C.  Transcripts of both hearings are of record.  

The Board notes that Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In this case, in March 2014, a letter was sent to the Veteran asking him if he wanted a third hearing before the third member of the panel of judges deciding his claims of entitlement to service connection for a left hip disorder and to nonservice-connected pension; however, no response has been received.  

In November 2009, the Board remanded the issues of entitlement to service connection for a left hip disorder and to nonservice-connected pension for further development.  Unfortunately, as discussed below, additional development is necessary prior to appellate review.  

In May 2011, the Veteran submitted an untimely Notice of Disagreement with the December 2009 rating decision that denied service connection for a fracture of the left fibula, a fracture of the left fifth finger, and transverse myelitis causing spastic paraparesis (the remaining issues decided in the December 2009 rating decision are part of the undiagnosed illness claim remanded herein).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fractured left fibula, fractured left fifth finger, and transverse myelitis causing spastic paraparesis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In November 2009, the Board remanded the issues of entitlement to service connection for a left hip disorder and entitlement to nonservice-connected pension for a VA examination.  Unfortunately, for the reasons set forth below another remand is required .

The November 2009 remand, which thoroughly describes the relevant evidence and explains that additional development was necessary to resolve specified medical questions remaining, is hereby incorporated by reference.  Pursuant to the November 2009 remand, a VA examination was scheduled at the Miami VA Medical Center in March 2013, but the Veteran did not report for the examination.  During a January 2014 telephone conversation, the Veteran's mother stated that he never received notice of the examination because he had changed addresses.  VA treatment records suggest that he was homeless for a period of time during 2013, and several letters from VA sent to the Veteran in Florida in 2013 were returned as undeliverable.  It appears that the Veteran is currently residing in Tennessee.  

In affording the Veteran reasonable doubt that he did not receive notice of the scheduled VA examination, the Board finds that a remand is necessary to reschedule the examination.  

Moreover, during the same January 2014 telephone conversation, the Veteran's mother indicated he had received inpatient treatment at the nursing home he resided at in Miami as well as at the Miami VA Medical Center.  VA should attempt to obtain these records.    

In addition, in a December 2009 rating decision, the RO denied service connection for an undiagnosed illness manifested by symptoms including fatigue, muscle pain, joint pain, neurological symptoms, and fibromyalgia.  In a January 2010 letter, the Veteran expressed disagreement with the denial of service connection for an undiagnosed illness in the December 2009 rating decision; the Board finds that this constitutes a Notice of Disagreement (NOD).  The RO has not had the opportunity to furnish the Veteran with a Statement of the Case (SOC) which addresses the issue of entitlement to service connection for an undiagnosed illness.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to service connection for an undiagnosed illness manifested by symptoms including fatigue, muscle pain, joint pain, neurological symptoms, and fibromyalgia must be remanded to the RO for additional action.
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any outstanding VA medical records from the Miami VA Medical Center, particularly for treatment rendered in 2013, and any VA medical records from the Memphis VA Medical Center in 2013 and 2014.  

2.  Contact the Veteran to obtain the appropriate release form, and request any and all treatment records from the Miami Shores Nursing Home.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his attorney should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.  

3.  After completion of the above, the RO should schedule the Veteran for an appropriate examination with regard to his claim for service connection for a left hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The claims file must be made available to and reviewed by the examiner.  The examiner may review the November 2009 remand narrative for a summary background.  After completion of the examination and review of the evidence, the examiner shall provide and opinion regarding the following questions: 

a) Whether the symptoms reported by the Veteran can be attributed to any known clinical diagnosis or diagnoses?
  
b) If so, is it at least as likely as not (50 percent probability or greater) that said clinically diagnosed disorder was incurred in or as a result of active duty service.  

The above opinion should discuss the findings and opinions of the August 2008 and September 2008 VA examiners noted above.  A Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  When the development requested has been completed, the claims for service connection for a left hip disorder and the nonservice-connected pension claim should again be reviewed.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

5.  The RO should also consider the issue of entitlement to service connection for an undiagnosed illness, manifested by symptoms including fatigue, muscle pain, joint pain, neurological symptoms, and fibromyalgia; if the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________                                    ________________________
             K. OSBORNE                                                          H. N. SCHWARTZ  
         Veterans Law Judge	                                                    Veterans Law Judge
    Board of Veterans' Appeals		         Board of Veterans' Appeals	



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



